— Orders of Family Court, New York County, dated June 17, 1975, adjudging the children here involved to be permanently neglected children, terminating the parental rights of appellant mother, and awarding custody of the children to petitioner-respondent St. Vincent’s Hall, Inc., are unanimously affirmed, without costs and without disbursements. The hearing of February 7, 1975 was a dispositional hearing within the meaning of section 623 of the Family Court Act; all the parties were given an opportunity at that hearing to present evidence as to disposition and stated that they had nothing further to submit. The Family Court Judge made the requisite finding under section 614 (subd 1, par [e]) of the Family Court Act and so noted on the endorsement papers. The evidence in the record amply justified the Judge’s findings both on the adjudicatory hearing and the dispositional hearing. Concur — Markewich, J. P., Murphy, Birns, Silverman and Capozzoli, JJ.